Citation Nr: 0628628	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
bronchitis prior to May 5, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis from May 5, 2005.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
recurrent major depression (previously evaluated as a 
schizophrenic reaction, paranoid type).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that 
decision, the RO continued a 0 percent (noncompensable) 
evaluation for a history of chronic bronchitis, and denied 
service connection for recurrent major depression (previously 
evaluated as a schizophrenic reaction, paranoid type) because 
evidence received was not new and material.  In a May 2005 
rating decision, after the receipt of new evidence, the RO 
granted a 10 percent evaluation for a history of chronic 
bronchitis effective May 5, 2005, and denied service 
connection for recurrent major depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  

In October 2005 and November 2005 statements, the veteran 
asked to be scheduled for either a personal hearing with a 
decision review officer (DRO), or a Travel Board hearing 
before a Veterans Law Judge of the Board.  The RO should 
contact the veteran to determine which type of hearing he is 
requesting, and should schedule the veteran for the requested 
hearing as soon as it may be feasible. 

Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice requirements also apply to 
all the degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  If new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1) (2005); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must 
describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final VA denial 
in this particular case.  

In the present case, the RO did not provide the veteran with 
adequate VCAA notice in regard to his claimed psychiatric 
disability.  The RO should address all VCAA notice 
deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
clarify if he wants a DRO hearing or a 
Travel Board hearing before a Veterans 
Law Judge of the Board.  The RO should 
schedule the veteran for a hearing as 
soon as it may be feasible, and should 
send notice of the scheduled hearing to 
the veteran and his representative.  

2.  The RO should send the veteran a 
corrective VCAA notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the meaning of both "new" and 
"material" evidence; describes the 
particular type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial; and includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
